Citation Nr: 1500623	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  07-10 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for joint pain, right shoulder arthralgia.

2.  Entitlement to an initial compensable rating for erythema nodosum.

3.  Entitlement to a disability rating in excess of 30 percent for sarcoidosis.  

4.  Entitlement to service connection for joint pain, mild degenerative disease of the bilateral knees, to include as secondary to sarcoidosis.

5.  Entitlement to service connection for hypertension, to include as secondary to sarcoidosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1993 to January 1994 and from February 2000 to October 2000.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2012, the Board remanded the claim for additional development and consideration.  

The Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011, Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that the Virtual VA file is devoid of any additional evidence that is material to the current appeal and, thus, need not be further addressed at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's right shoulder disability affects his dominant upper extremity. 

2.  The Veteran's right shoulder disability involves only one major joint and is characterized by essentially full range of motion.  

3.  The Veteran's erythema nodosum affects less than five percent of the entire body or less than five percent of exposed areas and no more than topical therapy required during the past 12 months 

4.  The Veteran's sarcoidosis does not require systemic high-dose corticosteroids for control, and did not have post-bronchodilator studies of FEV-1 of less than 56 percent predicted, and did not experience cardiac failure or pulmonary hypertension.

4.  A bilateral knee disorder did not become manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service, or to a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 5099-5003, 5200-5203 (2014).

2.  The criteria for an initial compensable rating for a skin disorder (erythema nodosum) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7806 (2007). 

3.  The criteria for the assignment of a disability rating in excess of 30 percent for service-connected sarcoidosis has not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.96, 4.97, Diagnostic Codes 6600, 6846 (2014).

4.  A bilateral knee disorder was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and is not due to, caused by, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As set forth under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the Veteran was sent letters, dated in August 2003, June 2004, March 2005, and August 2007, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  The above VCAA notice letters also included information regarding the assignment of disability ratings and effective dates in cases where service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, the Board considers it significant that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Board observes that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the above claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims for service connection and increased rating claims on appeal.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the Veteran has not alleged, and the record does not otherwise suggest, that any of those examinations were inadequate to rate his claims.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  

Further, in obtaining the August 2012 VA examinations and additional VA treatment records, the Board finds there has been substantial compliance with the July 2012 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the nature and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a)(West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (CAVC) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions will be insufficient, standing alone, to substantiate a claim.  Moreover, the mere fact that an examining clinician reviews the claims file will not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	Right Shoulder

The Veteran is seeking a higher initial rating for his service-connected right shoulder disability.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the CAVC clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if it were caused by any of the other factors cited above.  Moreover, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's right shoulder disability is currently rated at 10 percent pursuant to Diagnostic Code 5099-5003.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under  38 C.F.R. §§ 4.20, 4.27. 4.71a (2014).  Diagnostic Code 5003 encompasses the criteria for degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.

Here, the only joint affected is the Veteran's right shoulder joint.  As such, he is not entitled to a rating in excess of 10 percent pursuant to DC 5003.  

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is right-hand dominant, his right shoulder is his major shoulder for rating purposes. 

There are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected shoulder disorders under 38 C.F.R. § 4.71a.  These include the following: DC 5200 (for ankylosis of the scapulohumeral articulation); DC 5201 (limitation of motion in the arm); DC 5202 (for rating other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, non-union, or loss of head); DC 5203 (for rating impairment of the clavicle or scapula).  

The Veteran is right handed, therefore, his right arm is his major arm.  Under DC 5203, a 10 percent evaluation is assigned if there is malunion, or impairment of function of the contiguous joint, or nonunion of the clavicle or scapula without loose movement.  A 20 percent evaluation is assigned if there is nonunion, with loose movement, or dislocation of the clavicle or scapula.  

Under DC 5201 for limitation of motion, a 20 percent evaluation is assigned for limitation of the major arm motion at shoulder level.  When there is limitation of motion midway between the side and shoulder level (between 45 and 90 degrees) a 30 percent rating is warranted for major arm limitation of motion.  The maximum evaluation for major arm limitation of motion is 40 percent and is assigned for arm motion limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.

In assessing limitation of motion under DC 5201, the criteria for a higher rating may be met by considering limitations of motion in either forward flexion or abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

VA treatment records and private treatment records dated through January 2013 are associated with the Veteran's claims file.  However, while these records show his continuous treatment for this disorder, including complaints of pain, they do not contain any evidence that would assist the Veteran in substantiating his claim for a higher initial rating.  In fact, an April 2009 VA examination indicates no complaints of joint pain with full range of motion of the right shoulder.  

In October 2004, the Veteran underwent a VA examination.  At that time, the examiner noted the right shoulder showed some pain during the range of motion testing, which was within normal limits.  Flexion was noted to be to 180 degrees, with mild pain at the endpoint; abduction to 180 degrees, with very mild discomfort at the endpoint; and external and internal to 90 degrees.  The examiner noted there was no additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination.  X-rays showed a normal right shoulder.  

In January 2007, the Veteran was reexamined to ascertain the severity of his right shoulder disability.  Forward elevation was noted to be to 166 degrees; backward elevation to 25 degrees; abduction to 180 degrees; adduction to 30 degrees; external rotation to 65 degrees; and, internal rotation to 90 degrees.  There was no pain on motion.  After repetitive testing, the examiner noted pain but no further limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination.  Again, x-ray findings showed a normal anatomic none alignment of the right shoulder.  There was no evidence of acute fracture or dislocation and no significant degenerative changes involving the right glenohumeral of acromioclavicular joints.  

Pursuant to the Board's July 2012 remand directives, the Veteran was again scheduled for a VA examination in August 2012.  Range of motion testing revealed flexion to 180 degrees, with pain at the endpoint; and, abduction to 180 degrees, with pain at 160 degrees.  The examiner noted the Veteran was able to perform repetitive testing and there was no additional limitation of range of motion of the shoulder following repetitive use.  Additionally, there was no functional loss or impairment of the right shoulder.  The examiner noted pain on palpation of the joint but no guarding.  Further, there was no evidence of ankylosis, recurrent dislocation of the glenohumeral joint, or impairment of the acromioclavicular joint.  X-ray findings showed no evidence of fracture or dislocation, with minimal osteoarthritis of the right acrimoclavicular joint.  

Based on these findings, the Board finds no basis for a rating in excess of 10 percent.  Even considering the pain and corresponding functional impairment of the right shoulder, the disability does not more nearly approximate arm limitation at the shoulder level, much less midway between side and shoulder level, or limitation of motion to 25 degrees from side, necessary for rating in excess of 10 percent.  

The above analysis takes into consideration the Deluca factors, particularly limitation of motion due to pain.  Where shown by the evidence, the Veteran's pain does not result in additional functional limitations warranting a schedular disability rating in excess of 10 percent.  See Mitchell, 25 Vet. App. at 33, 43.  On the contrary, such a higher rating is unwarranted because the Veteran's pain, even when considering his own statements, does not result in further functional limitations that more nearly approximate the criteria for a higher 20 percent rating.  See Mitchell, 25 Vet. App. at 33, 43. 

The Board has considered whether any other diagnostic codes could alternately provide even higher ratings.  However, there is no evidence of ankylosis of the scapulohumeral articulation; or other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, non-union, or loss of head, at any point during the appeal period.  Therefore, these codes are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his right shoulder disability.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, such as chronic pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that his statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

Accordingly, while mindful of the benefit of the doubt doctrine, the Board finds that rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. That is because the preponderance of the evidence weighs against the Veteran's claim for an increased schedular rating for his right shoulder disorder.  Id.  

The Board's analysis does not end here as it must also consider whether to refer the Veteran's claim for consideration outside the VA Rating Schedule.   Rather than proceeding directly to this question, however, the Board will defer its extraschedular analysis, for the sake of economy, until it assesses the Veteran's other service-connected disabilities under the relevant schedular criteria.

	Erythema Nodosum

The Veteran was granted service connection for erythema nodosum in an August 2005 rating decision and assigned an initial noncompensable disability rating.  He asserts his skin disorder is more severe than his currently assigned rating.  

The Veteran's skin disorder has been evaluated under Diagnostic Code 7899-7806.  Hence, the Veteran's skin disorder is rated by analogy, using the criteria for dermatitis or eczema under Diagnostic Code 7806.  38 C.F.R. § 4.27.  

As an initial matter, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23, 2008.  Under these circumstances, the regulation as it existed prior to the October 2008 changes is applicable to the evaluation of the Veteran's skin disorder prior to October 23, 2008.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, Diagnostic Code 7806, which is applicable to the present claim, was not revised in any substantive way in October 2008.

Under Diagnostic Code 7806, dermatitis or eczema affecting less than five percent of the entire body or less than five percent of exposed areas and no more than topical therapy required during the past 12 months warrants a noncompensable rating.  A 10 percent rating is warranted where dermatitis or eczema affects at least five percent but less than 20 percent of the entire body or least five percent but less than 20 percent of exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran was initially examined in October 2004 in connection with his claim for service connection.  During the examination, the Veteran reported that the rash on his legs occurs intermittently, approximately two times a month and lasting up to two weeks.  He complained of itching and crusting.  The examiner indicated that the skin disease involves areas that are exposed to the sun, including the back and legs.  The Veteran has received corticosteroid shots for 6 or more weeks.  Upon physical examination, the examiner found abnormal texture of less than six square inches on the leg and back.  There was no evidence of ulceration, exfoliation, crusting, tissue loss, undulation, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The skin lesion coverage of the whole body was noted to be 0.5 percent.  As for functional impairment, there was no time lost from work.  

The Veteran was reexamined to determine the severity of his skin disorder in January 2007.  At that time, he reported that he had not been on any medications for that service-connected disability.  The Veteran further stated that his lesions had persisted for at least a month, but had not required any clinical treatment.  Upon physical examination, the reviewing VA clinician noted some post-inflammatory hyperpigmentation located on the lateral calves and shins.  The examiner stated there were no rashes or evidence of erythema nodosum on examination.  As such, the examiner stated the Veteran's skin disorder involved zero percent of his entire body and exposed areas.  There was also no evidence of scarring or disfigurement. 

The Veteran was most recently examined in August 2012.  At that time, the Veteran reported his last episode of lesions was in 2011, but one or two isolated lesions was noted on the Veteran's thigh.  The examiner noted there was no disfigurement of the head, face, or neck due to the service connected disability.  Further, the Veteran was treated with a topical corticosteroid in the past 12 months, with a duration of less than 6 weeks.  There have been no other treatments or procedures in the past 12 months pertaining to the Veteran's skin disorder.  The only physical findings were 2 small papules, 0.3 (cm) centimeters in size, hyperpigmented and drying, with evidence of scratching off top of papules.  There were 2 or 3 flat, hyperpigmented scars, 0.3 cm in size on the posterior thigh; 1 on the posterior surface of the right upper arm; and, several less visible papules on the right lower leg and calf near the ankle.  In total, these small hyperpigmented areas covered less than 5 percent of the total body area, and less than 5 percent of exposed areas.  The examiner also noted that the skin lesions presently manifest did not correlate clinically with lesions typically found in erythema nodosum.  In this regard, the examiner stated that erythema nodosum typically involved tender nodules formed from inflammation of the fat layer beneath the skin, often on lower anterior legs, that resolved spontaneously, and did not ulcerate or open.  Mild bruising might also appear at resolution, but secondary scarring of the epidermis was not seen on examination.  Therefore, the examiner indicated there were no current examination findings of erythema nodosum, with 0 percent of the body affected.  Further, no therapy or treatment, hospitalization, or interference with work or employment, was indicated.  

The Board has carefully reviewed the evidence, but finds that a compensable rating for the Veteran's erythema nodosum is not warranted.  This service-connected skin disorder has required no more than topical therapy and has not approximated, much less exceeded, five percent of his total body, or five percent of all exposed areas, at any point during the relevant appeals period.  

In reaching this conclusion, the Board is mindful of Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case that concerned the evaluation of a service-connected disorder that fluctuated in degree, specifically, a skin disorder that had "active and inactive stages," or was subject to remission and recurrence.  See Ardison v. Brown, 6 Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (noting that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed" as one factor to be considered).  However, while Veteran in this case has reported that his skin disorder is recurrent and, thus, fluctuating in nature, his most recent (August 2012) VA examination has expressly indicated that he has not had a flare-up since 2011.  The Veteran has also been examined multiple times in varying degrees of disability.  Each examination has shown that his skin disorder affects less than 5 percent of his total body and exposed areas.  Consequently, the Board finds the evidence as a whole sufficient to rate the Veteran's skin disorder at all stages of the appeal. 

As noted above, all three VA examiners estimated that the area affected by the Veteran's skin disorder was less than five percent of his body and less than five percent of exposed areas.  This also corresponds to the areas he has described as being affected - primarily his legs and calves, but sometimes his thighs.  The Veteran is competent to report his observations with regard to his skin, including any episodes of flare-ups and treatment.  See Jandreau, 492 F.3d at 1376-77.  The Board finds his statements consistent with the rating assigned.  In considering both the medical and lay evidence, the Board does not finds that a compensable rating is warranted under Diagnostic Code 7806 throughout the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2009).

Further, there are no VA or private treatment records indicating the Veteran has received additional treatment for his skin disorder.  In fact, the VA examiners have all specifically indicated that the Veteran has not received any treatment for this disability, and he himself has not alleged otherwise.  

The Board also notes that the Veteran has submitted medical treatise articles, extracted from the Internet, which pertain to erythema nodosum.  However, while offering a general description of the Veteran's skin disorder, those articles do not discuss the nature and severity of his specific symptoms.  Such generic evidence, without a supplemental opinion from a medical professional, lacks the degree of certainty necessary to support his claim.  Cf. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (noting that medical literature or treatises can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).

Finally, the Board has considered the applicability of other diagnostic codes pertaining to the skin.  Here, the Veteran does not have any disfigurement or scars.  Therefore, his skin disorder is evaluated as eczema, which is expressly contemplated by the diagnostic code applied above.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board finds that no other diagnostic codes are applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Accordingly, the Board finds that, even after resolving all reasonable doubt in favor of the Veteran, the preponderance of the evidence is against his claim for an initial compensable schedular rating for his service-connected skin disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

	Sarcoidosis

The Veteran also seeks increased compensation for sarcoidosis.  He was awarded service connection for that disability in an October 2001 rating decision, which assigned an initial 30 percent evaluation, effective November 1, 2000.  The Veteran contends that an increased rating is warranted as his disability is more severe than the currently assigned 30 percent rating.   

The Veteran's sarcoidosis is rated as 30 percent disabling under Diagnostic Code 6846, which specifically pertains to sarcoidosis.  

Sarcoidosis with pulmonary involvement is rated under Diagnostic Code 6846.  Under Diagnostic Code 6846, sarcoidosis is rated under either the rating criteria of Diagnostic Code 6846, or the active disease or residuals are rated as chronic bronchitis (Diagnostic Code 6600) or as extra-pulmonary involvement under the specific body system involved. 

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment warrants a noncompensable disability rating. 

Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent disabling. 

Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent disabling. 

Sarcoidosis with cor pulmonale or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling. 

Sarcoidosis may alternatively be rated as chronic bronchitis under Diagnostic Code 6600.  Under Diagnostic Code 6600, Forced Expiratory Volume in one second of 71 to 80 percent predicted, or; Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method 66 to 80 percent predicted, warrants a 10 percent disability rating.

Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling. 

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The above regulatory criteria, which took effect September 5, 1996, call for the use of pulmonary function test (PFT) results produced after optimum therapy, such as post-bronchodilator.  61 Fed. Reg. at 46, 720 (Sept. 5, 1996).  Additionally, effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840- 6845."  That regulatory amendment requires PFTs to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3) (2014). 

In addition, the amended criteria direct that post-bronchodilator PFTs studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4) (2014).  Those amended criteria also direct that, when evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied.  38 C.F.R. § 4.96(d)(5) (2014).

The Veteran was examined by VA in October 2004 in connection with his claim for an increased rating for this disability.  At that time, the VA examiner noted the Veteran suffers from loss of appetite, a cough with purulent sputum, and shortness of breath.  The Veteran denied asthma attacks and started he has not suffered from an episode of respiratory failure that requires the use of respiration assistance from a machine.  The examiner found that the Veterans required inhalation of anti-inflammatory medication, steroid therapy daily, and bronchodilator by inhalation daily.  The only functional impairment noted was shortness of breath, and the Veteran's disorder did not result in loss of time from work.  A chest x-ray was normal.  Finally, PFT results from the October 2004 VA examination found FEV-1 to be 76 percent pre-dilation and 77 percent post-dilation.  FEV-1/ FVC values were found to be 88.5 percent post-dilation.  The examiner noted a DLCO was not done as the PFT results were sufficient to evaluate the Veteran's pulmonary status.  

Following the October 2004 VA examination, the Veteran presented to the VA Medical Center for a PFT Consult that same month.  The results of the PFT showed a FEV-1/ FVC values of 77 percent pre-dilation and 85 percent post-dilation.  

Thereafter, a May 2005 treatment record indicated some evidence of mild active disease.  However, he had normal liver enzymes, normal diffusion capacity and normal spirometer.  The treating physician stated that therapy was not warranted because the Veteran was at his baseline.  PFT results showed a FEV-1 value of 116 percent predicted, and DLCO was 98 percent predicted.  

The Veteran was reexamined in January 2007.  At that time, the Veteran reported a cough, shortness of breath, and decreased energy.  On physical examination, the examiner found there were no lesions consistent with sarcoidosis or lupus pernio.  Breath sounds were normal with no crackles, wheezing or rhonic.  The examiner ultimately concluded that there is no indication of disease activity since November 2002.  Further, the likelihood that sarcoidosis will recur in stage 1 disease is low after 5 years.  Finally, PFT results were noted to be unchanged when compared to the October 2004 results. 

A March 2007 treatment record from a private clinician, Dr. Snyder, noted the physician's belief that the Veteran's sarcoidosis is currently stage II because mild bronchodilator response was suggestive of asthma and/ or endobronchioal sarcoidosis.  Dr. Snyder indicated the Veteran's PFT results were normal.  However, it was noted the Veteran was taking Spiriva and Albuterol.  Also of record is a January 2010 x-ray of the Veteran's chest.  This x-ray shows both lungs were expanded and clear.  The chest x-ray was designated as normal.  

The Veteran was most recently examined in August 2012 pursuant to the Board's July 2012 remand directives.  The August 2012 VA examiner noted the Veteran controls his symptoms with aerosol bronchodilators, and aerosol anti-inflammatory medication.  The Veteran reported shortness of breath and sometimes a dry cough after one half mile of walking.  The Veteran also stated he avoids heavy physical activity.  The examiner noted the Veteran's respiratory disorder does not require the use of parenteral corticosteroids, but does require the use of intermittent inhalant bronchodilators and anti-inflammatory medications.  The examiner did not indicate there were any findings, signs, or symptoms attributable to sarcoidosis.  PFT results shows normal pre-bronchodilator results, with a 78 percent value for FEV-1/ FVC.  The examiner did indicate there was some functional impairment due to the Veteran's disorder in that he reported seasonal symptoms that require shorter work days in the spring for several weeks.  Sarcoidosis was determined to be in remission with no noted active findings since 2002.  Further, the examiner noted the Veteran's x-rays and PFTs had been consistently normal and that he had not undergone any hospitalizations for respiratory illness since his original diagnosis in 2000.  The VA examiner also acknowledged Dr. Snyder's finding that the Veteran's sarcoidosis was stage II but stated that there was no rationale for this finding. 

VA and private treatment records, other than those noted above, only document complaints of shortness of breath and coughing at various times throughout the claims period, but there is no indication that these symptoms are associated with the Veteran's service-connected sarcoidosis.  In fact, the August 2012 VA examiner specifically found that the Veteran had no findings, signs, or symptoms attributable to sarcoidosis.  The condition did not require any treatment, to include corticosteroids, or antibiotics, and did not involve any other organ systems.  Moreover, the August 2012 VA examiner specifically noted Dr. Snyder's previous finding that the Veteran's sarcoidosis was stage II, but noted there was no rationale for this statement.  

Although the Veteran's sarcoidosis is essentially asymptomatic, clinical records document treatment for pulmonary conditions during the claims period, as indicated above.  However, while the Veteran has clearly undergone treatment for pulmonary conditions, there is no competent evidence associating these lung abnormalities with the service-connected sarcoidosis.  Radiographs, including a January 2010 chest X-ray, note a clear chest, without any evidence of active disease.  An increased 60 percent rating is consistent with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  As noted above, the medical evidence clearly demonstrates that the Veteran's sarcoidosis is not productive of any actual symptoms or active disease and has not required treatment at any time during the claims period.  None of the competent evidence indicates a relationship between the Veterans' other pulmonary conditions and service-connected sarcoidosis and none of his treating physicians have drawn such a conclusion.  The Board has considered the Veteran's statements that his sarcoidosis is responsible for his shortness of breath and physical limitations, but notes that as a layperson, he is not competent to render an opinion regarding the medical etiology of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Thus, a rating in excess of 30 percent is not warranted under Diagnostic Code 6846 for rating sarcoidosis. 

The Board will now turn to whether an increased rating is warranted for sarcoidosis under the criteria pertaining to chronic bronchitis set forth above.  However, PFTs conducted throughout the claims period does not establish pulmonary involvement from sarcoidosis consistent with a rating in excess of 30 percent.  The Veteran has not manifested more than a moderate restrictive defect and his poorest FEV-1 result was observed during the October 2004 VA examination when it demonstrated 77 percent predicted post-bronchodilator.  See 38 C.F.R. § 4.96(d)(5) (when evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria unless the post-bronchodilator results are poorer than the pre-bronchodilator results).  This finding is contemplated by a 10 percent rating pursuant to Diagnostic Code 6600, and the Veteran's FEV-1 was consistently measured in even higher ranges during all other PFTs conducted during the claims period.  In fact, the most recent PFT (performed in conjunction with the August 2012 VA examination) documented a FEV-1 of 78 percent pre-bronchodilator.  The Veteran's FEV-1/FVC findings have also never measured within the range contemplated by an increased rating under Diagnostic Code 6600.  This is especially true in light of the characterization of his disability as asymptomatic and without active disease or manifestations by the several examining physicians. 

The Board also notes the Veteran has submitted numerous medical treatises in support of his sarcoidosis claim.  However, these treatises do not show that he is entitled to a higher rating because they merely discuss manifestations commonly associated with sarcoidosis.  Cf. Mattern, Sacks, Wallin, supra.  

The Board must therefore conclude that a schedular rating in excess of 30 percent is not warranted for sarcoidosis at any time during the appeal period.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extra-Schedular Consideration

In exceptional cases an extraschedular rating may be assigned.  The CAVC has interpreted 38 C.F.R. § 3.321(b)(1) as the basis for a three-part test for determining whether to refer a case for extraschedular review.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  Conversely, if the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the threshold requirement for extraschedular consideration has not been met as the Veteran's service-connected disability picture is adequately described by the Rating Schedule.  As discussed, the manifestations of his right shoulder disorder, erythema nodosum, and sarcoidosis are all contemplated by the schedular criteria used to rate those service-connected disabilities.  

Moreover, the Veteran does not allege, and the record does not otherwise reflect that the combined effects of the above disabilities lie beyond the scope of the VA Rating Schedule.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed.Cir.2014) (finding that the plain language of 38 C.F.R. § 3.321(b)(1) requires the Board to consider the "collective impact of a veteran's 'service-connected disability or disabilities" in determinations regarding extraschedular consideration).  In this regard, the Board considers it significant that the Veteran's right shoulder disorder, erythema nodosum, and sarcoidosis are comprised of distinct symptoms, none of which has been shown to exacerbate the others.  There is also no indication that any of those disabilities involves symptoms that are both clinically indistinguishable from his nonservice-connected disabilities and outside the ambit of the Rating Schedule.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that, when rating one or more service-connected disabilities, VA is required to consider all underlying effects that have not been clinically distinguished).  As such, while mindful of the dictates of Johnson and Mittleider, the Board finds that this case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the underlying effects of the Veteran's service-connected disabilities, either alone or in the aggregate.  

Furthermore, the Veteran is not in receipt of VA compensation for any other disabilities.  The Board is mindful that he has a claim of service connection for hypertension that remains pending, pursuant to the remand directives, below.  However, it would be premature at this time for the Board to consider the effects of that disease in determining whether to refer his case for extraschedular review. Therefore, absent other evidence that such referral is justified, the Board is satisfied that the provisions of 38 C.F.R. § 3.321(b) do not govern in this instance.

Unemployability Consideration

The Board is also mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised as the evidence of record does not indicate, and the Veteran has not alleged, that he is unemployable as a result of his service-connected disabilities.  Further, the several VA examiners and VA and private treatment records in the claims file do not indicate that those disabilities impact his ability to work.  As such, there is no evidence that the Veteran is unemployable due to his service-connected disabilities and a TDIU claim is not raised by the record.

III.  Service Connection 

Establishing service connection generally requires medical or, in certain instances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that such disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as hypertension.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders, including degenerative joint disease and hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence, both clinical and lay.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014). 

As an initial matter, the VA and private treatment records, along with the several VA examinations, note the Veteran is currently diagnosed with degenerative joint disease (DJD) of the right and left knees.  Therefore, the disposition of this claim turns on whether the DJD is in any way related to service or any event of service, or secondarily by way of his service-connected sarcoidosis.

The Veteran's service treatment records (STRs) note complaints of bilateral knee soreness with fatigue.  Additionally, the STRs show knee pain in connection with the Veteran's resolving pneumonia and sarcoidosis.  However, there are no specific diagnoses rendered concerning these complaints of pain.   

Post-service VA treatment records, dating from 2000, do not show complaints of right and left knee pain until approximately 2003.  However, despite numerous complaints of pain and treatment, with ultimate diagnoses of DJD of the right and left knees, none of this evidence suggests an association between the diagnosed knee disorders and the Veteran's service.  Rather, the evidence reflects that DJD of the right and left knees manifested after service, beginning in 2003, at the earliest.  

The Board notes that the Veteran was afforded an October 2004 QTC examination.  The examiner at that time opined that the Veteran's degenerative disease of the knees is more likely than not due to the normal degenerative process and accelerated by the sarcoidosis.  No further comment was provided.  

Pursuant to the Board's remand, the Veteran was scheduled for an August 2012 VA examination to determine the etiology of his diagnosed DJD of the right and left knees.  At that time, the VA examiner noted the Veteran's complaints of pain in the right knee in 2001 when he was taking prednisone for sarcoidosis.  As for the left knee, the Veteran reported there was some soreness but it was less acute and of recent origin; he also stated that he felt this symptom was due to compensation for the right knee.  The Veteran further stated he had not missed work for his knee disorders.  Following a review of the claims file and a physical examination, the VA examiner ultimately concluded that the diagnosed DJD of the right and left knees is less likely as not caused by or incurred in or aggravated by active military service.  As rationale for this unfavorable opinion, the examiner stated that the Veteran's STRs were silent for knee injuries and that his August 2000 separation examination did not indicate any abnormal findings of the knees.   

Concerning the question of secondary service connection, the VA examiner determined that the diagnosed DJD of the knees is less likely as not caused or aggravated by the service-connected sarcoidosis.  As rationale, the examiner stated that the Veteran has few reported visits for treatment of knee pain, associated with acute pneumonia and sarcoidosis.  Further, sarcoidosis was treated and found to be in remission after 2002, but the Veteran's first diagnosis of osteoarthritis was not until October 2004.  Finally, the Veteran's current examination is positive for a finding of patella "grinding: with extension motion of the knee.  

The July 2012 remand directives also asked the examiner to reconcile the October 2004 VA examiner's findings that the bilateral DJD of the knees was due to normal process but accelerated by sarcoidosis.  In this respect, the August 2012 examiner found that the initial stage of sarcoidosis is considered self-limiting and recurrence of the this stage after 10 years is small.  Further, most chronic arthopathies associated with sarcoidosis are associated with advancing pulmonary disease.  Overall, the etiology of the Veteran's DJD involves factors of daily use such as a job which requires standing for 8 to 10 hours on weight bearing joints for the past 12 years, and is primarily unrelated to the non-deforming arthopathies and synovitis episodes caused by sarcoidosis.  

Further, there is no competent medical evidence of record reflecting that the Veteran demonstrated DJD of either the left or right knee to a compensable degree within one year of discharge from active duty, and the VA examiner's opinion also weighs against this finding.  Otherwise, there is no medical evidence of record indicating that the Veteran's DJD of the right and left knee were caused or aggravated by his active duty service.   

Accordingly, entitlement to service connection under all theories of entitlement-direct, presumptive, or secondary-are not shown.  

The Veteran has stated his personal belief that his right and left knee disorders are due to his military service.  Certainly, he is competent to report pain in his knees as during service, and he is competent to report pain since, but he is not competent as a layperson to opine regarding the etiology of DJD that demonstrably became manifest many years after service.  Kahana, 24 Vet. App. 428.  As to his current contentions that he has had DJD since service, the Board does not find it probative, as it is inconsistent both with his own report of health at the time of his service separation and with the medical evidence at that time and in the many years since.  Likewise, the Veteran's contentions is not entirely consistent with the multitude of VA treatment records dating since 2000, which are silent for any complaints or clinical findings of knee problems in connection with military service.

Finally, in support of his claim for service connection, the Veteran has provided extensive treatise evidence including scientific and medical articles concerning the incidence, detection, treatment, and prevalence of different types of joint disorders commonly associated with sarcoidosis.  

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence, especially when combined with an opinion of a medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998); See 38 C.F.R. § 3.159(a)(1).  However, generic information in a medical journal or treatise is normally too general and inconclusive to constitute the sole basis for establishing a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999); Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim.") 

In this case, the submitted treatise evidence is general in nature and has not been specifically related to the Veteran by a medical professional.  As the treatise information provided by the Veteran is not specific to the facts of this Veteran's case, the Board affords this evidence little probative weight.  Moreover, the treatise evidence was already of record at the time of the August 2012 VA examination and did not sway the examiner's opinion that the Veteran's current condition is not related to service.  Likewise, because the VA physician's opinion is specific to the Veteran's case, it is entitled to greater probative value than the submitted general research.  See Wallin, supra; Sacks, supra.

In sum, the Board has found the Veteran does not have DJD, or any other disorder, of the left or right knee that was caused or aggravated by service.  Thus, while mindful of the benefit-of-the-doubt doctrine, the Board finds that rule is not for application and that service connection for a knee disorder must be denied. 


ORDER

Entitlement to an initial rating in excess of 10 percent for joint pain, right shoulder arthralgia is denied.  

Entitlement to an initial compensable rating for erythema nodosum is denied.

Entitlement to a disability rating in excess of 30 percent for sarcoidosis is denied.  

Entitlement to service connection for joint pain, mild degenerative disease of the knees, to include as secondary to sarcoidosis, is denied.  
REMAND

The Veteran also seeks service connection for hypertension.  However, in contrast with the claims decided above, this issue requires additional development. 

Pursuant to the July 2012 Board remand, the Veteran was examined in August 2012 to determine the nature and etiology of his diagnosed hypertension, to include whether it is secondary to this service connected sarcoidosis.  In the August 2012 VA examination, the examiner stated that it was "at least as likely as not incurred in or caused by active military service."  However, the examiner then provided a negative opinion for secondary service connection and also provided negative rationales for this disability on both direct and secondary bases.  As such, this examination is inadequate for rating purposes and a clarifying opinion is required before the Board may adjudicate this issue.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).

On remand, any additional VA medical records dated since January 2013 that may have been generated in connection with the Veteran's pending claim should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records dated from January 2013 to the present.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

2.  After obtaining the above records, return the claims file to the examiner who conducted the August 2012 VA examination concerning the nature and etiology of his diagnosed hypertension for a clarifying opinion.  If the examiner is not available, then a re-examination of the Veteran by a different medical professional may be required, but this is left to the examiner's discretion.  The examiner must again review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information

(a) Provide an opinion whether it is at least as likely as not (50 percent or greater probability) the Veteran's hypertension is the result of injury or disease incurred in or aggravated during the Veteran's military service.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused by the Veteran's service-connected sarcoidosis.

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected sarcoidosis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

Following completion of the above examinations, review each examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
      
3.  Then, readjudicate the claim remaining on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
E. Woodward Deutsch 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


